Citation Nr: 1003932	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-12 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an apportionment of the Veteran's Department 
of Veterans Affairs compensation benefits on behalf of his 
child.


REPRESENTATION

Appellant represented by:	Evelyn B. Williams, Attorney 
at Law
Appellee represented by:    None


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the benefit sought on appeal.


FINDING OF FACT

The Veteran's son, R. S. W. M., is over the age of 18 and 
there is no evidence that the Veteran's son is attending 
school full-time.


CONCLUSION OF LAW

The requirements for an apportionment of the Veteran's VA 
compensation benefits on behalf of his son have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5307 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.450, 3.451 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Nonetheless, this appeal concerns a benefit provided under 
Chapter 53, Title 38, United States Code.  As such, the rules 
governing VA notice and assistance upon receipt of a claim 
for benefits, as outlined by the VCAA and in the provisions 
listed above, do not apply to claims for benefits provided 
under chapters other than Chapter 51.  However, VA rules 
include special procedural requirements for simultaneously 
contested claims, such as apportionment.  See 38 C.F.R. 
§ 19.100, 19.101, and 19.102 (2009).

Upon the filing of a notice of disagreement (NOD) in a 
simultaneously contested claim, all interested parties and 
their representatives are to be furnished a copy of the 
statement of the case (SOC).  See 38 C.F.R. § 19.101.  When a 
substantive appeal is filed in a simultaneously contested 
claim, the content of the substantive appeal is furnished to 
the other contesting parties, to the extent that it contains 
information directly affecting the payment or potential 
payment of the benefit which is the subject of the contested 
claim.  See 38 U.S.C.A. § 7105A (West 2002); 38 C.F.R. 
§ 19.102 (2009).

Here, the appellant initially filed an NOD in March 2006, and 
a substantive appeal in March 2007.  The RO issued an SOC in 
February 2007 and provided a copy to the Veteran and the 
appellant.  Likewise, the record indicates that the Veteran 
was provided with the content of the appellant's appeal.  
Therefore, the Board may proceed with appellate review of the 
Veteran's appeal.  

Nevertheless, the RO also provided assistance as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) as 
indicated under the facts and circumstances in this case.  In 
this regard, the relevant and probative evidence consists of 
evidence regarding the dependency of the Veteran's son, as 
well as information regarding income and expenses of both the 
Veteran and the appellant.  That information has been 
obtained.  The Veteran and the appellant have not made the RO 
or the Board aware of any additional evidence that needs to 
be obtained in order to fairly decide this appeal, and have 
not argued that any error or deficiency in the accomplishment 
of the duty to notify and duty to assist has prejudiced them 
in the adjudication of this appeal.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
the duty to notify and duty to assist have been satisfied and 
will proceed to the merits of this appeal.

Legal Criteria

The law provides that all or any part of compensation payable 
on account of any veteran may, if the veteran is not living 
with his spouse, or if his children are not in his custody, 
may be apportioned as prescribed by the Secretary of Veterans 
Affairs.  See 38 U.S.C.A. § 5307.  VA regulations provide 
that an apportionment may be paid if the veteran is not 
residing with his spouse, or if the veteran's children are 
not residing with him, and the veteran is not reasonably 
discharging his responsibility for his spouse or his 
children's support.  See 38 C.F.R. § 3.450 (a)(1)(ii).  

However, notwithstanding the requirements for an 
apportionment, a "special apportionment" may be paid pursuant 
to 38 C.F.R. § 3.451 without regard to any other provision 
regarding apportionment where hardship is shown to exist.  In 
such cases, compensation may be apportioned between the 
veteran and his dependents on the basis of the facts of the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.

Analysis

The record reflects that, in November 2004, the appellant 
requested an apportionment of the compensation being paid to 
the Veteran for support of his son.  The appellant requested 
those benefits retroactive to October 1990, and reported that 
the Veteran was obligated to pay child support as of that 
date, but claimed an inability to pay due to his service-
connected disabilities.  

The appellant, in support of her claim, submitted copies of 
school transcripts for the Veteran's son from 1996 through 
2004.  She also submitted a copy of his birth certificate, 
showing a birth date of July [redacted], 1986, as well as a 
Stipulated Agreement and Admission of Paternity indicating 
that the Veteran is the father of her son, R. S. W. M., born 
July [redacted], 1986.  The paternity agreement stated that the 
Veteran did not agree to provide health insurance or medical 
support, future child support; the Veteran indicated that he 
was unable to fulfill an obligation of support due to his 
disability.

A January 2006 special apportionment decision denied the 
appellant's claim for an apportionment.  The decision noted 
that the R. S. W. M. is now over the age of 18 and not 
currently enrolled in school.  The decision also noted that 
the appellant was not entitled to an apportionment for the 
time that the Veteran's son was under the age of 18, as her 
claim was not received until November 2004, after R. S. W. M. 
had reached the age of majority.  See 3.400.

After reviewing the pertinent evidence, the Board finds that 
the requirements for an apportionment of the Veteran's 
compensation benefits have not been met.  The record reflects 
that his son is not residing with him and that he was not 
providing financial support for his son prior to his son's 
reaching the age of majority.  Regardless, though, the 
Veteran's son, R. S. W. M., is, as of the date of the 
appellant's November 2004 claim, neither a minor child, nor 
enrolled in school.  Based on this record, it cannot be said 
that the Veteran is not reasonably discharging his 
responsibility for his child support and therefore, the 
requirements for an apportionment under 38 C.F.R. § 3.450 
have not been met. Accordingly, an apportionment of the 
Veteran's VA compensation benefits is not warranted.




ORDER

An apportionment of the VA's compensation benefits on behalf 
of the Veteran's son is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


